Matter of National Fuel Gas Supply Corp. v Oprea (2020 NY Slip Op 00705)





Matter of National Fuel Gas Supply Corp. v Oprea


2020 NY Slip Op 00705


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND BANNISTER, JJ.


65 CA 19-01194

[*1]IN THE MATTER OF NATIONAL FUEL GAS SUPPLY CORPORATION, PETITIONER-RESPONDENT,
vEMILY R. OPREA AND GRACE R. PAGE, AS TRUSTEES FOR THE RODERICK FAMILY TRUST, RESPONDENTS-APPELLANTS, ET AL., RESPONDENTS. (APPEAL NO. 2.) 


LIPPES & LIPPES, BUFFALO (RICHARD J. LIPPES OF COUNSEL), FOR RESPONDENTS-APPELLANTS. 
PHILLIPS LYTLE LLP, BUFFALO (CRAIG A. LESLIE OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (John F. O'Donnell, J.), entered December 5, 2018. The order, among other things, granted the petition to acquire an easement. 
It is hereby ORDERED that the case is held, the decision is reserved and the order is stayed in accordance with the same memorandum as in Matter of National Fuel Gas Supply Corp. v Gurov (— AD3d — [Jan. 31, 2020] [4th Dept 2020]).
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court